Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Powers et al. (US 2006/0080389 A1) teaches method for deploying computer application workload elements among a plurality of computing resources to be processed using one or more distributed hybrid application services; adapting the workload elements for deployment and workload is deployed to an on-premises data center, privately operated cloud computing platform, and publicly available cloud computing platform, wherein the deploying is based on an combination of weighted factors, prediction using historical resource utilization,  resource status.

Jain et al. (US 2016/0330277 A1) teaches adapting the workload elements into a format configured for deployment among the distributed hybrid application services, wherein adapting a particular one of the workload elements comprises, prior to deployment of the particular workload element, converting the particular workload element into a container image format or a unikernel image format such that the particular workload element can be run on one or more of the distributed hybrid application service.

Mick et al. (US 2013/0304903 A1) teaches determining, based on the weighted factors, respective preferences of plurality of servers, identifying a particular one of the servers having a highest preference.

Lee et al. (US 2015/0199214 A1) teaches determining that the server having the highest preference is subject to disqualification as a result of the decision-making process, identifying a particular one of the servers having a next highest preference and redeploying to the server having the next highest preference.
Boardawekar et al. (US 2016/0379125 A1) teaches predicting using a machine learning model trained on historical resource utilization data.
 
The combination of prior art of record does not expressly teach or render obvious the limitations of “adapting the workload elements into a format of a container image format or a unikernel image format, and deploying the workload elements in the distributed hybrid application services, by predicting resource utilization data using machine learning algorithm, on servers of an on-premises data center,  privately operated cloud computing platform, publicly available cloud computing platform in the distributed hybrid application services, based on an evaluation of a combination of weighted factors comprising workload deployment decisions in an elastic computing environment, heterogeneous workload environment, and hybrid cloud environment and user preference, and qualification/disqualification of the determined preferred servers based on workload”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 11 were not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU GHAFFARI/
            Primary Examiner
Art Unit 2195